Citation Nr: 0412810	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  02-17 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher rating for service-connected left 
femur fracture with faulty union, left total knee 
replacement, currently evaluated as 30 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel








INTRODUCTION

The veteran entered active service in November 1942 and was 
discharged in December 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In response to an April 26, 2004 motion from the veteran's 
representative, this appeal has been advanced on the docket 
because of the veteran's age.  See Board of Veterans' 
Appeals:  Speeding Appellate Review for Aging Veterans, 68 
Fed. Reg. 53682 (September 12, 2003) (to be codified at 38 
C.F.R. § 20.900(c)).

In the April 2004 Informal Hearing Presentation, the 
veteran's service representative noted that the veteran 
should have always received a 20% evaluation for the fracture 
of the left thigh.  The Board notes that at all times during 
the appeal period, the veteran was in receipt of an 
evaluation in excess of 20 percent for his service-connected 
disability.  The claims file, however, shows the veteran had 
been   in receipt of a 10 percent evaluation from 1946 to 
1993.  This matter, however, has not been developed for 
appeal and is, accordingly referred to the RO for whatever 
action may be appropriate.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran's service-connected left femur fracture with 
faulty union, left total knee replacement does not manifest 
severe painful motion or weakness or limitation of flexion to 
60 degrees or less or limitation of extension to 10 degrees 
or more; there is no ankylosis or arthritic findings 
associated with the left knee; there is a recurring left knee 
cystic mass and well-healed surgical scar of the left knee.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for left femur fracture with faulty union, left total knee 
replacement have not been met or approximated.  See 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5055 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. In this regard, the Board notes that in 
correspondence dated in July 2001, the RO advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  

There was no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim, or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2003); Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  Nevertheless, the RO asked the veteran for all 
the information and evidence necessary to substantiate the 
claim.  A generalized request for any other evidence 
pertaining to the claim would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Moreover, on VA Form 21-4138, submitted by the 
veteran and received by the RO in April 2003, the veteran 
indicated that he had no additional evidence to furnish and 
that he wanted his appeal expedited to the Board.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice appears not to have harmed the 
veteran, and it would be legally proper to render a decision 
in the case without further notice under the regulation.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the September 
2001 rating decision, October 2002 Statement of the Case 
(SOC), and April 2003 Supplemental Statement of the Case 
(SSOC) issued by a Decision Review Officer, which together 
provided the veteran with notice as to the evidence needed to 
substantiate his claim and the reasons the claim was denied.  
The SOC provided the veteran with notice of all the law and 
regulations pertinent to his claim, including the law and 
implementing regulations of the VCAA.  Therefore, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Id. 

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a VA examination in March 2003.  The RO 
obtained VA treatment records dated October 2000 to June 
2002.  In the October 2002 Substantive Appeal, the veteran 
reported that his treatment records could be obtained from 
the Dallas VA Medical Center (MC).  The claims file notes 
that no treatment records dated from June 2002 were found.  
In the Substantive Appeal received by the RO in October 2002, 
the veteran requested a local hearing before the RO.  An 
Informal Conference Report shows that an informal conference 
was held in February 2003, during which time the veteran 
agreed to submit to a VA Compensation and Pension examination 
in lieu of the requested personal hearing before the RO.  As 
stated above, the VA examination was conducted in March 2003.  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.


B.  Procedural History and Medical Evidence

By a rating decision dated in December 1944, the RO granted 
pension benefits for faulty union of left femur, result of 
fracture, and assigned a 10 percent rating, effective from 
December 1944.  A RO rating decision was issued in December 
1946.  The decision rendered is not noted.  A January 1948 
rating decision amended the December 1944 rating decision, 
which noted that service connection was established for 
faulty union of femur, left, with slight knee disability, and 
a 10 percent rating was assigned, effective from April 1946.  
A July 1948 rating decision continued the rating assigned.  
By an August 1994 rating decision, the RO granted a 100 
percent evaluation for "total left knee replacement due to 
degenerative disc disease (previously rated faulty union of 
femur, left, with slight knee disability under diagnostic 
code 5255)," effective from June 1993, and assigned a 30 
percent evaluation, effective from August 1994.  A December 
1994 RO rating decision continued the 30 percent evaluation.  
By a rating decision dated in September 2001, the RO granted 
a 100 percent evaluation for "left femur fracture with 
faulty union, left total left knee replacement," effective 
from April 2001, and assigned a 30 percent evaluation, 
effective from June 2002.  In July 2001, the veteran filed a 
notice of disagreement with the RO's decision to reduce the 
veteran's disability from 100 percent to 30 percent.  The RO 
issued a Statement of the Case on the issue in October 2002.  
The veteran perfected an appeal to the Board in October 2002.  
A subsequent SSOC issued in April 2003 continued the 30 
percent rating, which has remained in effect.

The April 2001 VA inpatient treatment record shows that the 
veteran underwent a synovectomy of the left knee and revision 
of left total knee replacement with exchange of polyethylene 
tibial component of the left total knee replacement due to 
asymptomatic failed left total knee replacement.  The veteran 
had complained of pain on ambulation of the left knee that 
was unrelieved by non-steroidal anti-inflammatory drugs.  It 
was felt that due to the veteran's symptoms, he probably had 
synovitis secondary to wear of his polyethylene, hence the 
revision of the left total knee replacement.  Post surgery VA 
treatment records dated in April 2001 noted follow up 
treatment and some complaints of residual discomfort. 

A May 2001 outpatient treatment record noted the left 
revision total knee replacement.  The examiner provided 
further details that cysts were curetted out from underneath 
the femoral component and tibial component and demineralized 
bone matrix was placed within the defects.  The veteran 
reported that he was doing better.  He believed that he had 
improved since prior to the surgery.  He also stated that he 
felt better today than he did two weeks ago.  Although, he 
still complained of discomfort and swelling in the left knee, 
he did feel that he was improving.  The physical examination 
revealed mild effusion of the left knee.  The range of motion 
of the left knee was from approximately 7 to 95 degrees.  
Radiographs revealed that the components were well 
positioned.  There did not appear to be any significant bone 
growth underneath the medial tibial plate where the physician 
placed the demineralized bone matrix.  

An August 2001 outpatient treatment record noted that the 
veteran reported that he was doing better, but he was 
concerned that he still had some pain in his knee.  He also 
complained of a growth on the outside of his knee at that 
time.  The physical examination revealed a well-healed 
surgical scar on his left knee with no edema.  There was a 
growth on the lateral aspect of the veteran's left knee-
possibly a cystic formation, the examiner noted.  The 
examiner described the cystic lump as mildly tender.  The 
examiner noted that the veteran had full flexure range of 
motion of the knee and extension range of motion was 
negative, approximately 5 degrees.   The x-ray of his left 
knee revealed a prosthetic placement in good alignment.  

An April 2002 outpatient treatment record shows that the 
veteran reported that he was doing very well with the status 
post, total knee replacement, but he complained of a 
gradually enlarging soft tissue mass in the posterior lateral 
aspect of his knee, just anterior to the insertion of the 
hamstrings.  The veteran stated that the mass became tender 
on occasion, but it had never been red or fluctuant.  The 
physical examination revealed an approximately 3 centimeters 
by 2 1/2 centimeters smooth, mobile, firm mass in the lateral 
aspect of the left knee in the soft tissue.  There was no 
tenderness and it did not appear to be fixed to any bony 
structures.  Lastly, the examiner noted that x-rays taken 
several months ago showed the presence of this mass in the 
lateral aspect of the left knee in the soft tissue.  

A May 2002 magnetic resonance imaging (MRI) scan report notes 
that only scout views of the left knee were obtained.  The 
report noted that extensive artifact was present on the scout 
images due to the total knee replacement, and thus, the 
technologist discontinued the examination.  

In the June 2002 notice of disagreement, the veteran 
complained of a "huge knot" on the left side of his left 
knee.  The veteran indicated that he believed that his 
"leg" was worse now than before.  

A June 2002 outpatient treatment record noted that the 
veteran reported that he had been doing very well from his 
left knee replacement, but he was seen in April of this year 
for a soft tissue mass in the posterior lateral aspect of his 
left knee just anterior to the insertion of his hamstrings.  
The veteran reported that the mass fluctuated in size but had 
never been red or drained anything.  It was noted that the 
veteran was sent for a MRI for evaluation of the soft tissue 
mass, but he was unable to have this performed secondary to 
the amount of metal in his left knee.  The veteran reported 
that the mass was currently much smaller in size and was not 
very symptomatic; however, he added that the mass tended to 
fluctuate in size, especially after he had been riding his 
tractor.  The physical examination revealed a very well- 
healed surgical incision with no signs of infection.  He had 
a "1 x 1.5" smooth mobile firm mass in the posterolateral 
aspect of his left knee in the soft tissue.  There was no 
significant tenderness along the mass and there were no signs 
of drainage.  The examiner noted an impression of status post 
left total knee replacement with left knee soft tissue mass, 
currently asymptomatic.  

A June 2002 computerized tomography (CT) scan report noted 
that the evaluation was limited secondary to a large streak 
artifact and beam hardening artifact that obscured the 
detail.  There was no evidence of loosening of the 
prosthesis.  There was a soft tissue structure seen lateral 
to the lateral head of the gastrocnemius that measured 2.2 by 
2.2 centimeters.  The examiner noted that it was unclear 
whether this represented the masses felt clinically.  The 
lateral head of the gastrocnemius just proximal to the 
insertion had an abnormal appearance with loss of fascial 
planes.   There was no abnormal fluid collections seen.  The 
bones were unremarkable.  The examiner noted an impression of 
soft tissue structure seen lateral to the lateral head of the 
gastrocnemius just proximal to the insertion.  The examiner 
indicated that details of the lesion were not sufficient for 
diagnosis secondary to the artifacts.  

In the October 2002 Substantive Appeal, the veteran 
complained of severe pain on motion. He indicated that he was 
also very limited in his daily activities as he had trouble 
ambulating.  

The March 2003 VA examination report notes the history of the 
veteran's total left knee replacements.  The veteran reported 
that after his revised knee replacement in 2001, he had 
continued pain in the knee that was 3/10 in severity and he 
had a recurring cyst formation about the lateral aspect of 
the left knee.  He also complained of some degree of thigh 
pain.  He reported that he took care of a small farm that 
consisted of 100 acres of pasture and 100 acres that he mowed 
for hay.  He complained of difficulty getting on and off of 
his tractor to mow the hay.  The examiner noted that 
recurrence of the cyst in the left knee was evaluated in the 
Orthopedic Clinic that morning.  An attempt to aspirate the 
cystic lesion was unsuccessful.  The examiner reported that 
it was thought by the attending doctor that the mass had 
solidified.  There was no local heat and no particular pain 
about the cyst.  The examiner further noted that x-rays did 
not show evidence of a foreign body in the cystic mass.  

The examiner reported that the physical examination he 
conducted showed a scar about the anterior surface of the 
left knee that measured 23 centimeters.  There was a cyst 
lateral and posterior to the left knee that measured 4 by 6 
centimeters.  There was no local discoloration, no heat, and 
no tenderness.  The mass was fluctuant to a degree.  Range of 
motion of the left knee was zero to 80 degrees.  There was 
moderate fluid around the knee.  There was no crepitus.  
There was tenderness inferiorly and medially on the knee and 
slight laxity with lateral compression.  The examiner noted 
an impression of history of fracture of the left femur with 
malunion.  The examiner noted the following impressions:  (1) 
history of fracture of the left femur with malunion; (2) 
"degenerative joint disease of the left knee with knee 
replacement in 1997 and in 2001 with continued knee pain and 
recurring left cystic mass in the knee probably a synovial 
cyst, moderate disability with slight progression."  The 
examiner noted that x-rays were ordered of the left knee but 
the veteran did not report to x-rays.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2003), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed the service medical records and all other 
evidence of record (i.e., VA treatment records dated prior to 
April 2001) pertaining to the history of the service-
connected disability at issue on this appeal.


C.  Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  See 38 
C.F.R. § 4.7 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. §§ 4.40, 4.45 (2003); see also DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Painful, unstable, or maligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  See 38 C.F.R. § 
4.59 (2003).  The factors involved in evaluating and rating 
disabilities of the joints include, weakness, fatigability, 
incoordination, restricted or excess movement of the joint, 
or pain on movement. See 38 C.F.R. § 4.45 (2003).  

The veteran's service-connected left femur fracture with 
faulty union, left total knee replacement is currently 
assigned a 30 percent rating under Diagnostic Code 5055, 
which provides the rating criteria for the prosthetic 
replacement of a knee joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (2003).  Under this Code provision, for one year 
following implantation of the prosthesis, the knee joint 
warrants an evaluation of 100 percent.  Id.  Thereafter, 
where there are chronic residuals consisting of severe 
painful motion or weakness in the affected extremity, a 60 
percent evaluation is warranted.  Id.  Where there is 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability is rated by analogy to 
Diagnostic Codes 5256, 5261, or 5262, with a minimum 
evaluation of 30 percent to be assigned.  Id.  

Under Diagnostic Code 5256, where there is ankylosis (bony 
fixation) of the knee, in an extremely unfavorable position, 
in flexion at an angle of 45 degrees or more, a 60 percent 
rating evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2003).  Where there is flexion between 
20 and 45 degrees, a 50 percent rating evaluation is 
warranted.  Id.  Where flexion is between 10 and 20 degrees, 
a 40 percent rating evaluation is warranted.  Id.  Where 
there is a favorable angle in full extension, or in slight 
flexion between zero and 10 degrees, a 30 percent evaluation 
is warranted.  Id.  

Under Diagnostic Code 5260 (limitation of flexion of leg), 
flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 6260 (2003).  
Flexion limited to 30 degrees warrants a 20 percent 
evaluation.  Id.  Flexion limited to 45 degrees warrants a 10 
percent evaluation.  Id.  Flexion limited to 60 degrees 
warrants a noncompensable evaluation.  Id.  

Under Diagnostic Code 5261 (limitation of extension of leg), 
extension limited to 45 degrees warrants a 50 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 6260 (2003).  
Extension limited to 30 degrees warrants a 40 percent 
evaluation.  Id.  Extension limited to 20 degrees warrants a 
30 percent evaluation.  Id.  Extension limited to 15 degrees 
warrants a 20 percent evaluation.  Id.  Extension limited to 
10 degrees warrants a 10 percent evaluation.  Id.  Extension 
limited to 5 degrees warrants a noncompensable evaluation.  
Id.  

Under Diagnostic Code 5262 (impairment of tibia and fibula), 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace, warrants a 40 percent evaluation. 38 
C.F.R. § 4.71a, Diagnostic Code 5262 (2003).  Where there is 
malunion of the tibia and fibula, with marked knee or ankle 
disability, a 30 percent rating evaluation is provided; with 
moderate knee or ankle disability, a 20 percent rating 
evaluation is provided; and with slight knee or ankle 
disability, a 10 percent rating evaluation is provided.  Id.  


D.  Analysis

As previously discussed, the rating criteria under Diagnostic 
Code 5055 for a 60 percent rating indicates that the evidence 
must show chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  The objective 
findings noted in the VA outpatient treatment records and 
March 2003 VA examination report show that the veteran's 
service-connected disability is not manifested by severe 
painful motion or weakness.  The March 2003 VA examiner as 
well as the examiner who conducted the May 2001 physical 
examination, did not note that any pain on motion was 
demonstrated on 'range of motion' testing.  The medical 
evidence shows that the veteran does not currently require an 
assistive device for ambulation attributable to left lower 
extremity weakness.  Positive findings associated with the 
knee disability and demonstrated on examination were usually 
described as mild or moderate.  For example, the May 2001 
outpatient treatment record noted mild effusion of the left 
knee.  The March 2003 VA examination report noted moderate 
fluid around the knee as well as tenderness in the knee and 
slight laxity with lateral compression.  Moreover, it is the 
opinion of the March 2003 VA examiner that the veteran 
suffers from moderate disability.  As such, there is no 
medical basis for finding that the  veteran suffers from 
severe chronic residuals as the result of the revised total 
left knee replacement.  

While the veteran complained that he experienced severe pain 
on motion in his Substantive Appeal, the April 2001, May 
2001, August 2001, April 2002, and June 2002 treatment 
records show that after revision of the left total knee 
replacement, his left knee condition steadily improved.  
Indeed, the June 2002 outpatient treatment record shows that 
the veteran reported that his left knee replacement was doing 
very well.  At the March 2003 VA examination, the veteran 
reported that he had continued pain in the knee, but 
described the severity of pain as only a three on a scale of 
one to ten.  The Board accords more weight to the several 
statements from the veteran that show that the revision of 
the left total knee replacement produced a good result, 
rather than the sole statement expressed by the veteran in 
the Substantive Appeal.  

As such, the Board finds that the veteran's service-connected 
left femur fracture with faulty union, left total knee 
replacement more closely approximates the criteria for the 
currently assigned 30 percent rating under Diagnostic Code 
5055.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2003).  The 
Board notes that in making its determination, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, which address additional 
factors such as painful motion, functional loss due to pain, 
weakness, etc., were considered and accounted for in the 
assigned rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In so finding that the current 30 percent rating under 
Diagnostic Code 5055 is appropriate, the Board notes that 
disabilities assigned this evaluation under this diagnostic 
code must be rated by analogy to the diagnostic codes that 
pertain to knee disabilities, with a minimum rating of 30 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2003).  At 
the physical examination conducted in May 2001, the range of 
motion of the knee was 7 to 95 degrees.  At the physical 
examination conducted in August 2001, the range of motion on 
flexion was described as "full."  Extension was described 
as "negative, approximately 5 degrees."  At the March 2003 
VA examination, the range of motion of the knee was 0 to 80 
degrees.  As previously noted, the March 2003 VA examiner as 
well as the examiner who conducted the May 2001 physical 
examination, did not note that any pain on motion was 
demonstrated on 'range of motion' testing.  The Board notes 
that normal range of motion is 0 to 140 degrees.  38 C.F.R. § 
4.71, Plate II.  The foregoing findings show that the veteran 
is not entitled to a compensable rating under Diagnostic 
Codes 5260 and 5261 as limitation of flexion to 60 degrees or 
less or limitation of extension to 10 degrees or more has not 
been shown.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2003). 

In regard to Diagnostic Code 5256 (ankylosis of the knee), 
the medical evidence shows that the veteran's service 
connected disability is not manifested by ankylosis.  Dinsay 
v. Brown, 9 Vet. App. 79, 81 (1996) (defining ankylosis as 
stiffening or fixation of a joint as the result of a disease 
process, with fibrous or bony union across the joint).  To 
the contrary, the medical evidence shows that the veteran has 
functional range of motion in the left knee.  

In regard to Diagnostic Code 5262 (impairment of tibia and 
fibula), the claims file shows service connection has already 
been established for left fibula fracture.  Any concomitant 
disability associated with the knee is already considered in 
the current  evaluation of the service-connected left femur 
fracture with faulty union, left total knee replacement.  

The x-ray findings, MRI results, and CT scan results show 
that there are no arthritic findings associated with the left 
knee.  Thus, the Board need not consider whether a separate 
rating for x-ray findings of arthritis is warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2003).

The medical evidence of record shows that a significant 
amount of the veteran's complaints pertain to the cyst that 
formed in his left knee.  The examiner who conducted the 
physical examination in April 2001 felt that the veteran 
probably had synovitis secondary to wear of his polyethylene.  
The March 2003 VA examiner reported that the recurring left 
cystic mass in the knee was probably a synovial cyst.  Thus, 
the medical evidence shows that the left knee cystic mass is 
likely the result of the total knee replacement and 
therefore, should be considered in the evaluation of the 
service-connected disability.  

Under Diagnostic Code 5020 (synovitis), the disability is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2003).  As previously discussed, the veteran is not entitled 
to a compensable rating under Diagnostic Codes 5260 
(limitation of flexion of leg) and 5261 (limitation of 
extension of leg).  Thus, the veteran would not be entitled 
to a higher rating if his disability were reassigned to 
Diagnostic Code 5020.  Moreover, the veteran is not entitled 
to a separate rating for the cystic mass.  Any rating under 
Diagnostic Code 5020, may not be combined with other ratings 
based on limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, Note (1) 
(2003).  As discussed, the veteran's service- connected 
disability is currently rated at 30 percent under Diagnostic 
Code 5055, which contemplates limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2003).  

The medical evidence of record also shows that the veteran 
has a residual surgical scar from the left knee total 
replacement.  The examiners who conducted physical 
examinations in April 2001 and June 2002 noted that the 
surgical scar, 23 centimeters in length, was "well-healed."  
As such, there is no medical evidence that the scar is (1) 
poorly nourished with repeated ulceration, (2) tender and 
painful on objective demonstration, (3) associated with 
underlying soft tissue damage, (4) unstable, (5) covers an 
area of 144 square inches (929 square centimeters) or greater 
or (6) covers an area exceeding 6 square inches (39 square 
centimeters), so as to warrant a separate evaluation.  
38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7805 (2002 & 
2003).      

In the April 2004 Informal Hearing Presentation, the service-
representative suggests that the RO, in its evaluation of the 
service-connected disability, disregarded the thigh or 
involvement of chronic residuals from the thigh.  The Board 
acknowledges, as the service representative pointed out, that 
at the March 2003 VA examination, the veteran complained of 
"some degree of thigh pain."  Under VA's Schedule of 
Ratings, residuals associated with the left femur fracture 
with faulty union overlap with the symptomatology associated 
with the knee disability.  Under Diagnostic Code 5255 
(impairment of femur), malunion of the femur with slight knee 
or hip disability warrants a 10 percent evaluation; malunion 
of the femur with moderate knee or hip disability warrants a 
20 percent evaluation; and malunion of the femur with marked 
knee or hip disability warrants a 30 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5255 (2003) (emphasis added).  
Higher evaluations under this diagnostic code are unavailable 
to the veteran as no fracture of the surgical neck with false 
joint or fracture of the shaft or anatomical neck with 
nonunion is associated with the veteran's left femur.  Thus, 
the "faulty" union or malunion of the veteran's left femur 
and knee disability are the disabling conditions that are for 
evaluation.  As the veteran underwent a total knee 
replacement, the veteran's service-connected disability was 
appropriately assigned to the diagnostic code that addresses 
knee replacements (Diagnostic Code 5055).  

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected left femur fracture with 
faulty union, left total knee replacement causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board notes that there are no medical records that show 
frequent periods of hospitalization.  The Board further notes 
that the veteran has not complained that he is unable to work 
due to his service-connected disability.  The veteran does 
report that his disability interferes with his ability to mow 
the hay on his farm.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  
38 C.F.R. § 4.1 (2003).  In the instant case, to the extent 
that the veteran's service-connected disability interferes 
with his employability, the currently assigned 30 percent 
rating adequately contemplates such interference, and there 
is no evidentiary basis in the record for a higher rating on 
an extraschedular basis.  The evidence shows that the 
veteran's service-connected disability interferes with his 
daily life activities; however, there is no evidence that the 
veteran is unable to secure or follow a substantially gainful 
occupation solely as a result of his service-connected 
disability.  Hence the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2003) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2003); 38 C.F.R. 
§ 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 30 percent for left femur fracture with 
faulty union, left total knee replacement is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



